DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-15 and 17-18 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a touchscreen display device comprising: a plurality of gate lines, through which a gate signal is transferred; a plurality of data lines, through which a data signal is transferred; a plurality of subpixels electrically connected to the plurality of gate lines and the plurality of data lines; a plurality of touch electrodes electrically connected to the plurality of gate lines, and respectively storing a charging voltage in response to the gate signal; and a controller configured to detect a touch in response to the charging voltage stored in the plurality of touch electrodes, wherein each of the plurality of touch electrodes includes a touch capacitor in which the charging voltage is stored, the touch capacitor having a first electrode electrically connected to a corresponding gate line among the plurality of gate lines and 
Claims 3-11 are allowed as being dependent upon aforementioned independent claim 1. 
Independent claim 12 is allowed since the claim recites a touchscreen display device comprising: a substrate including an open area and a non-open area; a conductive layer disposed on the substrate, corresponding to the open area; a circuit section disposed in the non-open area and configured to generate a driving voltage or a driving current in response to a gate signal and a data signal; a gate line, through which the gate signal is transferred to the circuit section; a data line, through which the data signal is transferred to the circuit section; a light emitter disposed in the open area and electrically connected to the circuit section configured to receive the driving voltage or the driving current; a touch capacitor disposed between the gate line and the conductive layer; and a controller detecting a touch in response to a voltage charged in the touch capacitor.
Claims 13-15 and 17-18 are allowed as being dependent upon aforementioned independent claim 12.
The closest prior art by Cho et al. (hereinafter Cho – US Doc. No. 20160216800) discloses a touch sensitive display including gates lines, data lines, and touch electrodes.  Cho does not disclose a touchscreen display device comprising: a plurality of gate lines, through which a gate signal is transferred; a plurality of data lines, through which a data signal is transferred; a plurality of subpixels electrically connected to the plurality of gate lines and the plurality of data lines; a plurality of touch electrodes electrically connected to the plurality of gate lines, and respectively storing a charging voltage in response to wherein each of the plurality of touch electrodes includes a touch capacitor in which the charging voltage is stored, the touch capacitor having a first electrode electrically connected to a corresponding gate line among the plurality of gate lines and a second electrode electrically connected to a first reference voltage line, through which a first reference voltage is transferred.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694